NUMBER 13-22-00414-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                          IN RE HUMBERTO ROSALES CRUZ


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina1

        Relator Humberto Rosales Cruz has filed a pro se petition for writ of mandamus

raising general complaints regarding his “right to file documents with the district clerk.”

Relator suggests that the district clerk has not returned file-stamped copies of his

pleadings and has failed to forward his pleadings to the court of criminal appeals.

        In a criminal case, to be entitled to mandamus relief, the relator must establish



         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
both that the act sought to be compelled is a ministerial act not involving a discretionary

or judicial decision and that there is no adequate remedy at law to redress the alleged

harm. See In re Meza, 611 S.W.3d 383, 388 (Tex. Crim. App. 2020) (orig. proceeding);

In re Harris, 491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding) (per curiam);

In re McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the

relator fails to meet both requirements, then the petition for writ of mandamus should be

denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207,

210 (Tex. Crim. App. 2007) (orig. proceeding).

       Article V, § 6 of the Texas Constitution delineates the appellate jurisdiction of the

courts of appeals, and states that the courts of appeals “shall have such other jurisdiction,

original and appellate, as may be prescribed by law.” TEX. CONST. art. V, § 6(a); see

Powell v. Hocker, 516 S.W.3d 488, 491 (Tex. Crim. App. 2017) (orig. proceeding). The

main source of original jurisdiction for the courts of appeals is provided by § 22.221 of the

Texas Government Code. See TEX. GOV’T CODE ANN. § 22.221; In re Cook, 394 S.W.3d

668, 671 (Tex. App.—Tyler 2012, orig. proceeding). In pertinent part, this section provides

that the intermediate appellate courts may issue writs of mandamus against specified

judges in our district and “all other writs necessary to enforce the jurisdiction of the court.”

TEX. GOV’T CODE ANN. § 22.221(a), (b); see In re State ex rel. Best, 616 S.W.3d 594, 599

& n.3 (Tex. Crim. App. 2021) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction over this original proceeding. We have no

jurisdiction to issue a writ of mandamus against individuals or entities other than those


                                               2
specified in the government code unless it is necessary to enforce our jurisdiction. See

TEX. GOV’T CODE ANN. § 22.221(a), (b); see, e.g., In re Carson, 12 S.W.3d 886, 887 (Tex.

App.—Texarkana 2000, orig. proceeding) (concluding that the court lacked mandamus

jurisdiction over the operating officer of an inmate trust fund); In re Washington, 7 S.W.3d

181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding) (per curiam) (“We have

no jurisdiction to issue a writ of mandamus against a district clerk unless such is

necessary to enforce our jurisdiction.”); see also In re Ghose, No. 14-20-00464-CR, 2020

WL 3863188, at *1 (Tex. App.—Houston [14th Dist.] July 9, 2020, orig. proceeding) (per

curiam) (mem. op., not designated for publication) (concluding that the court lacked

mandamus jurisdiction against a jail). Further, to the extent that relator’s contentions may

be construed to concern a pending post-conviction habeas proceeding, we would similarly

lack jurisdiction. See Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115,

117–18 (Tex. Crim. App. 2013) (orig. proceeding) (indicating that the Texas Court of

Criminal Appeals has exclusive jurisdiction when an article 11.07 application is pending).

Accordingly, we dismiss the petition for writ of mandamus for want of jurisdiction.


                                                               JAIME TIJERINA
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
16th day of September, 2022.




                                             3